Citation Nr: 1502744	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 7, 2005 to April 13, 2011, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In November 2012, the Board denied an initial rating in excess of 30 percent for PTSD prior to April 13, 2011, and in excess of 50 percent thereafter, found that the issue of entitlement to a TDIU was raised and part of the initial rating appeal for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU appeal for issuance of proper notice and a supplemental VA medical opinion that addressed whether service-connected disabilities were of sufficient severity as to render the Veteran unemployable.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision denying higher initial ratings for PTSD.  In an April 2014 Memorandum Decision, the Court vacated the portion of the Board's decision denying higher initial ratings for PTSD and remanded the matter to the Board, on the basis that the Board provided inadequate reasons or bases for its decision to deny initial ratings for PTSD when the development ordered for the TDIU appeal had bearing on the question of the level of occupational impairment due to PTSD.  The initial rating appeal now returns to the Board after the Court's decision.    
As stated above, the Board remanded the TDIU appeal in November 2012 for issuance of proper notice, and a supplemental VA medical opinion addressing whether the service-connected disabilities rendered the Veteran unemployable, with subsequent readjudication of the appeal.  The record shows that proper notice for a TDIU was sent in December 2012, a supplemental VA medical opinion was obtained in February 2013, and a VA PTSD examination was provided in May 2014; however, no Supplemental Statement of the Case was subsequently issued.  Although there has not been compliance with the prior remand directives, entitlement to a TDIU is part of the initial rating appeal and is being granted for reasons explained below; therefore, there is no prejudice to the Veteran in proceeding with review.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  For the entire initial rating period from October 7, 2005, forward, PTSD has been manifested by occupational and social impairment in most areas such as work, family relations, and mood due to psychiatric symptoms of chronic sleep impairment, irritability, hypervigilance, disturbances of mood (e.g., anxiety and depression), social avoidance, flattened affect, occasional panic attacks, short-term memory loss, impaired impulse control, difficulty dealing with stress, and inability to establish and maintain effective relationships.

2.  The Veteran reported that he had three years of college education, has past relevant work experience as a painter, bar owner, and grocer, and has not worked full-time since approximately 1984.

3.  The service-connected disabilities are PTSD, to be rated at 70 percent from October 7, 2005; and diabetes mellitus type II, rated at 20 percent from November 29, 2006.  From October 7, 2005 to November 29, 2006, the only service-connected disability of PTSD is to be rated at 70 percent.  From November 29, 2006, the combined disability rating for PTSD and diabetes mellitus is to be rated at 80 percent.   

4.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities; annual income during the rating period was less than poverty thresholds.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for PTSD are met for the rating period from October 7, 2005 to April 13, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for PTSD are met for the rating period from April 13, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2014).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU from October 7, 2005, forward, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For reasons explained below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Regarding the initial rating appeal for PTSD, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case on the issue of initial rating.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

Also, VA examinations were provided in January 2007, April 2011, and May 2014, and a supplemental VA medical opinion was obtained in February 2013.  The VA medical examiners provided medical opinions based on an accurate medical history as provided from review of the record and interview of the Veteran, and considered the Veteran's subjective complaints as it related to his current symptomatology and its effects on daily life.  The VA medical examiners also performed thorough mental examination of the Veteran.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the PTSD disability when rendering the medical opinions.  There is no allegation or indication that there has been a material change in the condition since the last VA medical examinations.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate for the appeals decided herein, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the rating of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

PTSD is rated at 30 percent from October 7, 2005 to April 13, 2011, and at 50 percent thereafter, under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).   GAF scores ranging from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Initial Rating Analysis for PTSD

After review of all the lay and medical evidence of record, the Board finds that the evidence in equipoise on the question of whether the disability picture associated with PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to PTSD symptoms so that the schedular criteria for a 70 percent rating under DC 9411 for the entire rating period (i.e., from October 7, 2005 to April 13, 2011, and from April 13, 2011, forward) are met.  Throughout the period, the evidence shows that PTSD was manifested by fatigue due to sleep impairment and decreased motivation and ambition to maintain a commercial painting business due to anxiety and depression and social avoidance.  The evidence shows that the Veteran worked as a self-employed painter on a part-time basis so that he could work alone and not have to deal with customers due to the psychiatric symptom of social avoidance, which made it difficult for the Veteran to maintain substantially gainful employment.  See May 2014 VA PTSD examination report.  The January 2007 VA examiner noted that past occupational endeavors had suffered because of PTSD symptoms of difficulty dealing with stress, irritability, and sleep impairment.  The level of occupational impairment due to PTSD symptoms demonstrated by such evidence is commensurate with a 70 percent schedular rating.  The evidence also shows a history of two divorces, no current romantic relationship, strained relationships with several family members, and a few acquaintances, which demonstrates a level of social impairment consistent with a 70 percent rating.  The November 2014 private examiner specifically noted that the PTSD disability picture was consistent with a 70 percent rating.  

The evidence further shows that PTSD was manifested by symptoms of chronic sleep impairment, irritability, hypervigilance, disturbances of mood (e.g., anxiety and depression), social avoidance, flattened affect, occasional panic attacks, impaired impulse control, difficulty dealing with stress, and inability to establish and maintain effective relationships.  See, e.g., January 2007 and May 2014 VA PTSD examination reports.  All of these symptoms are specifically contemplated by the schedular criteria for a 70 percent rating (or a lesser included schedular rating). GAF scores of 41 and 50 were assigned during the period, which indicate serious symptoms or serious impairment due to PTSD. In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating for PTSD for the rating period (i.e., from October 7, 2005 to April 13, 2011, and from April 13, 2011, forward) are met.  38 C.F.R. §§ 4.3, 4.7.

The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  The evidence shows no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   The evidence shows no symptoms of similar frequency, severity, and duration.  

Furthermore, the evidence does not show total occupational and social impairment due to PTSD.  Throughout the rating period, the evidence shows that the Veteran spoke with his children approximately once per month, cared for his elderly mother until her death in 2014, reported that family was the most prominent source of support, played in a band, and had moderate social isolation with a few acquaintances.  See September 2010 VA mental health note; May 2014 VA PTSD examination report; November 2014 private psychology evaluation report.  The May 2014 VA examiner also noted that the Veteran could likely continue accepting part-time painting jobs that enabled him to work with limited interpersonal interaction, which implied that the Veteran was able to engage in interpersonal interaction to some degree.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating for the entire rating period (i.e., from October 7, 2005, forward).  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, PTSD was manifested by occupational and social impairment in most areas such as work, family relations, and mood due to psychiatric symptoms of chronic sleep impairment, irritability, hypervigilance, disturbances of mood (e.g., anxiety and depression), social avoidance, flattened affect, occasional panic attacks, short-term memory loss, impaired impulse control, difficulty dealing with stress, and inability to establish and maintain effective relationships.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

In the present case, service connection is in effect for PTSD, now rated at 70 percent from October 7, 2005; and diabetes mellitus type II, rated at 20 percent from November 29, 2006.  From October 7, 2005 to November 29, 2006, the only service-connected disability of PTSD is now rated at 70 percent.  From November 29, 2006, the combined disability rating for PTSD and diabetes mellitus type II is now rated at 80 percent.  

Thus, the Veteran has one disability rated at 60 percent or higher (i.e., PTSD) from October 7, 2005 to November 29, 2006, and the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., PTSD), and the combined rating for the service-connected disabilities is 70 percent or higher (i.e., 80 percent) from November 29, 2006, forward; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The evidence shows that the Veteran has three years of college education, has past relevant work as a painter, bar owner, and grocer, and has not worked since approximately 1984.  The February 2013 VA reviewer and May 2014 VA examiner each provided positive medical opinions on the question of whether PTSD symptoms prevented substantially gainful employment.  In November 2014, a private psychologist also provided a positive medical opinion on the question of whether PTSD renders the Veteran unable to secure or maintain substantially gainful employment.  Because the VA examiners and private examiner had adequate facts and data on which to base the medical opinions and provided adequate rationale for the medical opinions, they are of significant probative value.  

The Veteran provided a copy of his earnings record from the Social Security Administration, which shows annual earnings ranging from $0 to $9,879 from 2005 to 2010.  According to statistics provided by the U.S. Department of Commerce, Bureau of the Census, the poverty threshold for one person under the age of 65 from 2005 to 2010 ranged from $10,160 to $11,945; therefore, the annual income amounts during the rating period are less than the U.S. Census Bureau's poverty thresholds for 2005 to 2010 for one person.  See U.S. Department of Commerce, Bureau of the Census, Poverty Data, Poverty Threshold (http://www.census.gov/hhes/www/poverty/data/threshld.html).  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unable to secure or follow substantially gainful employment due to the service-connected disabilities for the entire rating period from October 7, 2005, forward; therefore, a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An initial rating of 70 percent, and no higher, for PTSD, for the entire rating period from October 7, 2005 forward, is granted.  

A TDIU from October 7, 2005, forward, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


